DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-11 and 17-20 in the reply filed on 2/23/2021 is acknowledged.
Claim 12-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/23/2021.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification does not disclose wherein the pad structure is disposed on each side of the stacked structure along the longitudinal direction and comprises: a first pad structure; and a second pad structure, wherein the first pad structure disposed on a first side of the stacked structure is in contact with the stacked structure, and wherein the second pad structure disposed on a second side opposite to the first side is disposed to be spaced apart from the stacked structure as described in claims 6 & 20.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wherein the pad structure is disposed on each side of the stacked structure along the longitudinal direction and comprises: a first pad structure; and a second pad structure, wherein the first pad structure disposed on a first side of the stacked structure is in contact with the stacked structure, and wherein the second pad structure disposed on a second side opposite to the first side is disposed to be spaced apart from the stacked structure as described in claim 6 and 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 3, 4, 5, &  17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US Pub no. 2011/0057297 A1)
Regarding claim 1, Lee et al discloses a semiconductor chip comprising: a substrate(10)  (fig. 2b/3E)comprising: a main chip region (MC) (fig.3E); and a scribe lane  (SL)surrounding the main chip region (MC); a lower interlayer insulating layer(14) disposed on the substrate (10)in the scribe lane (SL) fig. 3E; a circuit structure (34)disposed on the lower interlayer insulating layer (14)in the scribe lane (SL);
and a pad structure (36a/36b)disposed on the lower interlayer insulating layer (14), wherein the circuit structure (34)and the pad structure(36a or 36b) are disposed to be spaced apart from each other in a longitudinal direction of the scribe lane (SL) fig 3E.
Regarding claim 3, Lee et al discloses wherein the pad structure comprises a first pad structure (36a) disposed on a first side of the circuit structure (34)and a second pad structure (36b)disposed on a second side opposite to the first side along the longitudinal direction (fig. 2b).

Regarding claim 5, Lee et al discloses wherein a first distance between the circuit structure (34)and the first pad structure (36a) is different from a second distance between the circuit structure (34) and the second pad structure (36b) fig. 3e.
Regarding claim 17, Lee et al discloses a semiconductor chip comprising: a substrate (10)  (fig. 3E)comprising: a main chip region (MC) fig. 3E; and a scribe lane (SL) fig. 3E surrounding the main chip region (MC); a stacked structure (34a-34d)extending along a longitudinal direction of the scribe lane (SL), provided on the substrate (10)in the scribe lane (SL)and comprising a low-k dielectric material [0048]; an open region (opening region formed by 40) in which the stacked structure is partially removed[0062][0049]; and a pad structure (36a or 36b)disposed in the open region fig. 3e, wherein the pad structure(36a or 36b) is disposed to be spaced apart from the stacked structure (34a-34d)in the longitudinal direction of the scribe lane (fig. 3e).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 18, & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US Pub no. 2011/0057297 A1).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Regarding claim 18, Lee et al discloses all the claim limitations of claim 17 and further teaches wherein a distance between the circuit structure (34)and the pad structure (36a or 36b)in the longitudinal direction of the scribe lane (SL) (fig. 3e) but fails to teach 8µm or less.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve a range of 8µm or less through routine experimentation in order to optimize stress characteristics.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Regarding claim 19, Lee et al discloses all the claim limitations of claim 17 and further teaches wherein the pad structure (36a or 36b) comprises a metal pad layer [0065], and wherein a distance between the metal pad layer and the stacked structure (34) in the longitudinal direction of the scribe lane (fig. 3e/fig. 2b) but fails to teach to teach 8µm or less.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to achieve a range of 8µm or less through routine experimentation in order to optimize stress characteristics.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)

Allowable Subject Matter
Claims 6-11 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208.  The examiner can normally be reached on Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813